Title: To George Washington from Lieutenant Colonel Experience Storrs, 30 October 1775
From: Storrs, Experience
To: Washington, George


Cambridge, 30 October 1775. Ens. Isaac Farewell wishes to be discharged from the army “on acount of Indisposition of Body . . . I have no more to Say to your Exelencey than that when he has ben able he has Done his Duty with Cherfullness, but for Some Time past ben Troubled with the Rumitis & unable to Doe Duty, That in Case your Exelencey Should Think best to Release him, so rather Think it would not be any Disadvantage to the Service, The other Officers of the Company he belongs to are present & al in Health.”
